Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/03/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara (US 5,471,724) in view of Xiao (US 2009/0116913).
Regarding claim 1, Susnjara discloses a cutting method, the method comprising: drilling a part by a plurality of annular drills 60 (Col. 5, Lines 14-27) (Note: the program in the controller may provide for the simultaneous use of more than a single tool bit for a machining operation), and withdrawing the annular drills when the annular drills drill to a preset position (Col. 5, Lines 28-50).  Susnjara does not disclose wherein the cutting method is performed on an aluminum alloy casting.  Xiao discloses a drill capable of 
Regarding claim 2, Susnjara discloses wherein the drilling a part to be cut off of the aluminum alloy casting by a plurality of annular drills comprises: fixing the aluminum alloy casting to a numerical control machine tool, installing the annular drills to a plurality of tool rests of the numerical control machine tool respectively, and starting the numerical control machine tool for drilling the part to be cut off (Col. 5, Lines 14-50).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara (US 5,471,724) in view of Xiao (US 2009/0116913) in view of Vesterlund (US 6,375,394).
Regarding claim 3, Susnjara, as modified by Xiao, discloses the method of clam 1 as set forth above.  Susnjara does not disclose the machining of a plurality of holes.  Vesterlund discloses the machining of a plurality of holes (See Abstract).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Susnjara, in view of Vesterlund, such the workpiece comprises a plurality of 
 Regarding claim 4, Susnjara discloses wherein the drilling a part to be cut off of the aluminum alloy casting by a plurality of annular drills comprises: fixing the aluminum alloy casting to a numerical control machine tool (Col. 5, Lines 15-27), installing two annular drills on tool rests of the numerical control machine tool (Col. 5, Lines 1-4), and starting the numerical control machine tool for drilling the holes to be processed and the runner by using the two annular drills respectively (Col. 5, Lines 5-50) (Note: the program in the controller can provide for the simultaneous use of more than a single tool bit for the machining operation to be performed).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Susnjara (US 5,471,724) in view of Xiao (US 2009/0116913) in view of Apkarian (US 2009/0245956).
Regarding claim 5, Susnjara discloses wherein the withdrawing the annular drills when the machining operation is complete (Col.5, Lines 28-50).  Susnjara does not disclose wherein the annular drills drill to a preset position comprises: withdrawing the annular drills when the annular drills drill to a position 2-3 mm from drilling through.  Apkarian discloses a drill with a control unit capable of allowing a user to select a desired drilling depth, the control unit 140 automatically retracting a drill bit 101 when a selected drilling depth is reached.  Further the control unit may be configured to automatically retract a drill bit 101 at earliest of reaching the selected depth or the detection of breakthrough, so as to allow the user to select an upper limit or safety limit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722